The opinion of the Court was delivered by
Lowrie, J.
Coleman and Sartwell (the latter as surety) gave their joint promissory note to Fobes, and within six years a small payment was made by Sartwell, and six years after the maturity of the note, suit is, brought, and the defendants rely on the statute of limitations. The Court below ruled that the payment of one removed the bar of the statute as to both. Is this right ? It is supported by Zent’s Executor v. Heart, 8 State Rep. 337, which is founded on English authorities; but which is certainly inconsistent with the principles applied in this state to the statute of limitations.
We cannot but regard the case of Whitcomb v. Whiting, Doug. 629, which declared that a payment by one joint debtor was a new promise by all, as being at the bottom of all the confusion that exists in the decisions, in England and in this country, on the subject of this statute in its relation to joint debtors. That case has often been questioned: 2 B. & C. 23; 1 B. & Ald. 467; and it is contrary to the earlier case of Bland v. Haselrig, 2 Vent. 151, and it is so regarded by Abbott, C. J., 2 Barn. & C. 23. It set an example which cannot be consistently followed out, because it violates the cardinal rule requiring a new promise, though it professes otherwise. It is, therefore, not surprising to find it carried to the extreme of sanctioning the judgment that the payment of part by *160the distribution of a bankrupt’s estate, 2 H. Bl. 340, or by a bankrupt debtor, in fraud of his co-debtors, 3 Ad. & Ellis N. S. 839, will revive- the debt as to the others; and that payment by a principal on the principal security will revive a collateral engagement by a surety: 11 Mees. & W. 329. In none of these cases is there anything like a new promise; for neither the party thus declared to b'e bound, nor any one constituted as his agent, had done any act from which a new promise by him could be inferred.
Burleigh v. Stott, 2 Barn. & C. 36, and several other modern English cases, 10 Id. 122, 2 Bing. 306, fully sustain Whitcomb v. Whiting. And because it seemed, in Atkins v. Tredgold, 2 Barn. & C. 23, and Slater v. Lawson, 1 B. & Ad. 396, to be carrying the precedent too far to decide that, where one of two debtors is dead, either the survivor or the administrator of the decedent could revive the debt against the other; therefore the distinction is attempted that their liability is severed by the death of one of them, and consequently the power of each over the other is gone. But this is an artificial distinction, depending merely on the form of the remedy, not attempted in the analogous case of Jackson v. Fairbank, 2 H. Bl. 340, and not at all affecting the substantial relation of the debtors to each other; a distinction, good enough perhaps for breaking the influence of a bad precedent, but a very bad one, if allowed, to affect real promises.
The distinction put forward in Pitnam v. Foster, 1 Barn. & C. 248, is no less artificial, where one of the joint debtors was a single woman, and had become married before the new promise by her co-debtor. It was held that, because a married woman-could make no contract, no new promise could he implied as against her from that of her co-debtor. Why not ? All these cases assume the principle that the power of co-debtors to act for each other is of the essence of the relation of co-debtors, and that could not be changed by her own act of contracting marriage; If it is not so, then the new promises were artificial, not real, being implied from a supposed duty in order to fit the form of action; and ivhy not admit, such an implication even against a married woman ?
All these exceptional cases are illogical evasions of the principle of Whitcomb v. Whiting, a vice of which the case of Wood v. Braddick, 1 Taunt. 104, is not chargeable, where one was allowed to bind his late copartners, though by their dissolution they had revoked the power of each over the other so far as a mutual agreement could have that effect. Equally illogical is the conclusion in Davies v. Edwards, 7 Exch. Rep. 22, that a payment of the bankrupt estate of one debtor does revive the debt as to the others ; thus overruling the more logical judgment of Jackson v. Fairbank.
We have said that the case of Whitcomb v. Whiting violates the *161rule that requires a new promise; and yet it professes to follow it. But how? It declares that each joint debtor is the agent of the others, and thus makes the admission 'of one 'the admission, and hence the promise, of all. But in Perham v. Raynal, 2 Bing. 206, this principle seemed to need some aid; and these joint creditors are regarded as jointly concerned, and therefore as standing in a position analogous to that of co-trespassers, in the cases where the declarations of one are evidence against the others. In a Georgia case this idea takes another form of expression, and the right of one to affect all is put upon their “ community of interest:” Cox v. Bailey, Georg. Rep. 447; 1 Liv. Law Mag. 19. It is evident that it would not do to enlarge the influence of this idea; for it would most seriously endanger the rights of property in all cases where there is a joint or common ownership or possession. It is an unsuccessful effort to justify the assumption that joint debtors have power over each other.
It is not true that joint debtors as such merely are the agents of each other. Partners are so while the relation continues, and this is part of the law and essence of that relation, but not of that of joint debtors. The distinction is palpable, when it is noticed that a joint contract by persons not partners can have no inception, and cannot be changed in time, amount, subject, form, or substance, without the several act of each of the joint contractors. Their interests are joined only in so far as the contract joins them. Their contract or understanding by which they agree together to enter into the joint liability to the creditor, is one thing, and the joint contract with the creditor anothér thing. Their relations to each other are defined by the former, and their joint relations to their creditor by the latter; and their joint relations in one aspect, in no sense define those in the other. Whether as among themselves, one is to pay all, or half, or none, depends, not upon the contract with the creditor, but on their own arrangement. One alone may be the real debtor, and may be so abundantly able to pay that the others may be said to have no real interest in the matter. And even if they are, as among themselves, equal debtors, there is no real community of interest, for by enforcing contribution, each is made to answer for his true share.
To carry out this principle of Whitcomb v. Whiting, would allow a debtor that is hopelessly bankrupt to bind' others by his new promise, and even to be hired to do it, and thus far the example has led in England: 3 Ad. & El. N. S. 839. And it would of course allow a surety to make a new promise that would bind his principal, though the principal alone would be affected by it, which appears to be the present case.
A distinction has been attempted on the supposition that there is more virtue in a part payment than in a new promise; but the *162supposition is groundless, and we know of no decision that gives it countenance. It is an act from which a new promise is inferred; but if such an inference is to be a thing of truth, and not of fiction, it can only be of a promise by him who did the act. In Whitcomb v. Whiting, it is said that the co-debtor “ has had the advantage of a partial payment, and therefore must be bound by it.” How had the advantage ? In no way, if the fact of payment charges him, when, without it, he would have been discharged; or merely substitutes the duty of contribution for that of direct payment.
In Pennsylvania we have adhered more closely to the rule that there must be a new promise, or circumstances from which one can be properly implied, in order to remove the bar of the statute; and this has saved us from many errors into which others have fallen. Thus, with us, a new promise by one late partner, as such merely, does not bind the others: 17 Ser. & R. 128; 5 Whart. 538; 1 Penna. R. 138; 3 W. & Ser. 345; 7 State Rep. 438. These decisions are in direct opposition to the case of Whitcomb v. Whiting; for by the dissolution of a partnership, partner debtors become mere joint debtors; and the case of Zent v. Heart is a plain departure from our decisions. We hold that a general direction in a will to pay debts (1 Binney R. 209; 8 State R. 508; 4 Id. 56) and an acknowledgment to a stranger (17 State Rep. 286, 302; 1 Liv. Law Mag. 114) do not remove the bar of the statute, because no new promise can be inferred from such' acts. Elsewhere all these points have had a contrary decision: 1 Taunt. 104; 4 Cowen 494; 1 Salk. 154; 1 Eq. Ca. Ab. 305; 4 Esp. 46. In order, therefore, to preserve, as near as possible, the consistency of our own decisions, to avoid the invasion of the cardinal rule that requires a new promise, and to escape the confusion into which others have fallen, we must regard our case of Zent’s Executors v. Heart as a mistake.
We are of opinion that a partial payment by one of several joint debtors, not partners at the time, is not such an act as justifies an inference of a new promise by the others, so as to remove the bar of the statute of limitations.
Judgment reversed, and a new trial awarded.